

115 S1782 IS: Forty Hours Is Full Time Act of 2017
U.S. Senate
2017-09-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 1782IN THE SENATE OF THE UNITED STATESSeptember 7, 2017Ms. Collins (for herself and Mr. Donnelly) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend the Internal Revenue Code of 1986 to modify the definition of full-time employee for
			 purposes of the employer mandate in the Patient Protection and Affordable
			 Care Act.
	
		1.Short
 titleThis Act may be cited as the Forty Hours Is Full Time Act of 2017.
		2.Definition of
 full-time employeeSection 4980H(c) of the Internal Revenue Code of 1986 is amended—
 (1)in paragraph (2)(E), by striking by 120 and inserting by 174; and
 (2)in paragraph (4)(A) by striking 30 hours and inserting 40 hours.